Case: 14-12993   Date Filed: 02/04/2016    Page: 1 of 3


                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                     ________________________

                           No. 14-12993
                     ________________________

                 D.C. Docket No. 4:13-cr-10029-JEM-2

UNITED STATES OF AMERICA

                                                Plaintiff - Appellee,

versus

ARIEL ARIAS,
a.k.a. Pichinga
a.k.a. Pajia
a.k.a. Pinguilla
ANTONIO COMIN,
a.k.a. Tony,
DANIEL ROCHELA,
JOSE VALDES DIAZ,
a.k.a. Pepito,

                                                Defendants - Appellants.

                     ________________________

              Appeals from the United States District Court
                  for the Southern District of Florida
                     ________________________

                           (February 4, 2016)
                Case: 14-12993      Date Filed: 02/04/2016      Page: 2 of 3


Before WILSON, JULIE CARNES, and EBEL, ∗ Circuit Judges.

PER CURIAM:

       In this consolidated appeal, appellants Ariel Arias, Antonio Comin, Daniel

Rochela, and Jose Valdes Diaz separately challenge their various convictions and

sentences arising from a 2012 scheme to smuggle aliens into the United States

from Cuba. The appellants raise a variety of arguments, most of which overlap.

After review of the parties’ briefs and the relevant law, and having had the benefit

of oral argument, we hold that the district court committed no reversible error.

Therefore, we affirm.

       Arias, Comin, Diaz, and Rochela all assert that their convictions should be

vacated due to insufficient evidence and because the district court erroneously

admitted various pieces of evidence. These arguments fail. First, based on the

evidence presented at trial, “a reasonable jury could have found [each appellant]

guilty beyond a reasonable doubt.” See United States v. Reeves, 742 F.3d 487, 497

(11th Cir. 2014). Accordingly, the evidence was sufficient to support the

appellants’ convictions. See id. Second, the appellants’ evidentiary challenges are

unavailing because, even assuming the district court erred in admitting the

evidence at issue, such error was harmless. See United States v. Jiminez, 224 F.3d

1243, 1250 (11th Cir. 2000).

       ∗
        Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit Court of
Appeals, sitting by designation.
                                              2
              Case: 14-12993     Date Filed: 02/04/2016     Page: 3 of 3


      Rochela and Diaz also argue that their conspiracy convictions must be

vacated because the conspiracy-related evidence presented at trial materially varied

from the allegations in their indictments. However, relief for a material variance

requires proof of substantial prejudice, see United States v. Calderon, 127 F.3d

1314, 1327 (11th Cir. 1997), which Rochela and Diaz have not demonstrated.

      Finally, Rochela and Comin assert that their respective sentences are

unreasonable, but we conclude that the district court did not abuse its discretion in

sentencing either appellant. See United States v. Irey, 612 F.3d 1160, 1188–89

(11th Cir. 2010) (en banc) (holding that appellate courts review challenges to the

reasonableness of a sentence for an abuse of discretion).

      AFFIRMED.




                                          3